COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00311-CV


IN THE INTEREST OF
L.A.L., A CHILD




                                     ------------

          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                     ------------

                        MEMORANDUM OPINION1
                                     ------------

      Appellant mother filed a notice of appeal on September 3, 2013, seeking to

appeal the trial court’s order terminating the parent-child relationship between her

and her child L.A.L.     On September 9, 2013, we sent the parties a letter

indicating our concern that we might not have jurisdiction over the appeal

because the order did not appear to be a final judgment or an appealable


      1
       See Tex. R. App. P. 47.4.
interlocutory order. See In re B.F.G., No. 02-09-00136-CV, 2009 WL 1996292,

at *1 (Tex. App.—Fort Worth July 9, 2009, no pet.) (mem. op.) (dismissing

attempted appeal of termination of parental rights for want of jurisdiction when,

among other things, termination order did not dispose of presumed fathers’ rights

to all of the children). We stated that unless appellant or any party desiring to

continue the appeal filed with the court, on or before September 19, 2013, a

response showing grounds for continuing the appeal, the appeal could be

dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3.

      In her response, appellant agrees that no final, appealable order has yet

been entered by the trial court because issues remain outstanding as to L.A.L.’s

father and the child’s permanent conservatorship and that we therefore lack

jurisdiction over the appeal. Consequently, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).



                                                   PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: October 10, 2013




                                         2